FILE COPY

                   RECORD RETENTION FORM - CRIMINAL CASES

Appellate Cause No.: 05-92-01524-CR

Style: Heads, Lonnie v. Texas, The State of

County: Dallas

Published: No

Case Disposition & Date: December 31, 1996 - Affirmed - Per Curiam

Description/Subject of Case: Assault or Attempted Murder

Companion Cases: 05-92-01654-CR


                                                     Retain     (keep only opinions that fall under
RECOMMENDATIONS:                 Destroy
                                                                archive retention criteria - see list
                                                                below)

     The sentence imposed in the criminal case is more than 20 years confinement. (In the event
     there are companion cases, if the sentence in any case is more than 20 years, the records of all
     companion cases must be retained.)
     The case involves a sex offense and the defendant is sentenced to the penitentiary for that
     offense.
     The appeal involves a ruling on a motion for post-conviction DNA testing under chapter 64 of
     the Texas Code of Criminal Procedure and the record of an appeal of the underlying
     conviction was or would have been designated for retention (i.e., sentence(s) more than 20
     years confinement; sex offense in which defendant sentenced to prison).
     The opinion in the case is published.
     The case contains unique information regarding local history, public figures (including
     victims, complainants, or witnesses), local events, or there are aspects of the case which are
     particularly notorious;
     The records, in the opinion of the clerk or other person designated by the Court, contain
     highly concentrated, unique, and valuable information unlikely to be found in any other
     source available to researchers;
     The records have been determined to be archival state records;
     The records are indexes, original opinions, minutes, and general court dockets which have not
     been microfilmed.

SIGNED: /s/ Lisa Matz, Clerk of the Court

DATE: 09/04/2015                                   SERIES NO. __________________________